Title: From Thomas Jefferson to University of Virginia Board of Visitors, 21 April 1826
From: Jefferson, Thomas
To: University of Virginia Board of Visitors


Dear Sir
Monticello
Apr. 21. 26.
Mr Wirt declined the offices proposed to him. Mr Lomax has accepted the Professorship of Law, and will open his school on the 1st day of July. he has paid us a visit, and his appointment appears to have given the highest degree of satisfaction to every body, Professors Students, Neighbors, and to none more than to myself. we have now 166. students, and on the opening of the Law school, we expect to have all our Dormitories filled, order and industry  nearly complete & sensibly improving every day.Affectionately yoursTh: Jefferson